PCIJ_A_21_BrazilianLoans_FRA_BRA_1929-07-12_ANX_01_NA_NA_EN.txt. JUDGMENT No. 15.—-CASE OF BRAZILIAN LOANS 154

ANNEX TO JUDGMENT No. 55.

‘DOCUMENTS SUBMITTED TO THE COURT BY THE PARTIES
IN THE COURSE OF THE PROCEEDINGS.

J.—DocuMENTS SUBMITTED BY THE AGENT TO THE FRENCH GOVERNMENT:
A.— Annexes to the Case:

Special Agreement (August 27th, 1927).

Note from the French Embassy to the Brazilian Federal Minister for Foreign
Affairs (September 1st, 1924). |

Decree No. 6368 of February 14th, 1907, modifying the special instructions
for carrying out the improvement works on Ports, issued by Decree No. 4859
of June 8th, 1903.

Law No. 1837 of December 31st, 1907.

»  » 1841, ” nor on
Decree No. 7003 of July 2nd, 1908.

Extract from contract made on August 4th, 1908, between the Brazilian
Government and MM. Bartissol and Demetrio Nunes Ribeiro for carrying out
works of improvement in the Port of Recife (Pernambuco).

Decree No. 7207 of December 3rd, 1908, authorizing an issue of bonds for
the payment of works of improvement in the port of Recife.

Prospectus of 1909 loan.

Extract from contract made on October 25th, 1909, between the Federal
Government of the United States of Brazil and the Goyaz Railway Company.

Extract from contract entered into by the Crédit mobilier français and the
Goyaz Railway Company, February loth, 1910.

Decree No. 7877 of February 28th, 1910.
» » 7878 » » » son
Prospectus of 1910 loan.
Bond of r910 loan.
Extract from Decree No. 8648 of March 31st, 1911.
Decree No. 8794 of June 2ist, 1911.
Prospectus of 1911 loan.
Bond of 1911 loan.
Extract from law of 17th Germinal Year XI (March 28th, 1803).
Extract from law of August 5th, 1914.
Law of February 12th, 1916.
Extract from a Judgment of the Court of Cassation, May 17th, 1927.
Extract from a Judgment of the Court of Appeal of Paris, April 16th, 1926.
Extract from a Judgment of the Court of Nimes, January 9th, 1928.
Extract from a Judgment of the Court of Cassation, January 23rd, 1924.

B.— Annexes to Counter-Case :

Extract from monetary law of June 25th, 1928.
Judgment of the Court of Appeal of Paris (February 15th, 1924).
JUDGMENT No. I5.—CASE OF BRAZILIAN LOANS 155
C.— Documents filed duving the hearings:
Prospectus of 1909 loan.

II.._DoCUMENTS SUBMITTED BY THE AGENTS TO THE BRAZILIAN AND FRENCH
GOVERNMENTS :

Original certificates of the bonds of the 1909, 1910 and 1911 loans.
